 

Exhibit 10.2

 

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of May 31, 2013, by and among OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time (each a “Lender”
and collectively, the “Lenders”) including Oxford in its capacity as a Lender
and SILICON VALLEY BANK, a California corporation with an office located at 3003
Tasman Drive, Santa Clara, CA 95054 (“Bank” or “SVB”), and BAXANO SURGICAL, INC.
(“New Borrower”) (formerly known as TRANS1 INC.), a Delaware corporation with
offices located at 110 Horizon Drive, Raleigh, NC 27615, as successor by merger
to BAXANO, INC., a Delaware corporation with offices located at 655 River Oaks
Parkway, San Jose, CA 95143 (“Original Borrower”).

 

Recitals

 

A.           Lenders and Original Borrower have entered into that certain Loan
and Security Agreement dated as of March 15, 2012 (as the same may from time to
time be amended, modified, supplemented or restated, the “Loan Agreement”).

 

B.           Pursuant to the Acquisition Documents (as defined below) New
Borrower and Original Borrower intend to consummate the Merger (as defined
below)

 

C.           As of the date hereof, the outstanding balance of the Term Loans is
Two Million Eight Hundred Fifteen Thousand Two Hundred Sixty Three 65/100
Dollars ($2,815,263.65).

 

D.           Borrower and Lenders desire to amend the Loan Agreement to (i)
consent to the transactions contemplated by the Acquisition Documents; (ii) add
New Borrower as the “Borrower” under the Loan Agreement and (iii) make certain
other revisions as more fully set forth below.

 

E.           Lenders have agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.          Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.          Joinder.

 

2.1           New Borrower. New Borrower hereby is added as the “Borrower” under
the Loan Agreement. All references in the Agreement to “Borrower” shall
hereafter mean and include New Borrower; and New Borrower shall hereafter have
all rights, duties and obligations of “Borrower” thereunder.

 

2.2           Joinder to Loan Agreement. New Borrower hereby joins the Loan
Agreement and each of the Loan Documents, and agrees to comply with and be bound
by all of the terms, conditions and covenants of the Loan Agreement and Loan
Documents, as if it were originally named a “Borrower” therein. Without limiting
the generality of the preceding sentence, New Borrower agrees that it will be
liable for the payment and performance of all obligations and liabilities of
Borrower under the Loan Agreement, including, without limitation, the
Obligations. New Borrower may request Credit Extensions pursuant to the Loan
Agreement. New Borrower hereunder shall be obligated to repay all Credit
Extensions made pursuant to the Loan Agreement.

 

 

 

 

2.3           Subrogation and Similar Rights. New Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law
and (b) any right to require Collateral Agent or any Lender to: (i) proceed
against Original Borrower or any other person; (ii) proceed against or exhaust
any security; or (iii) pursue any other remedy. Collateral Agent and any Lender
may each exercise or not exercise any right or remedy it has against Original
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting New Borrower’s liability.
Notwithstanding any other provision of this Amendment, the Loan Agreement, the
Loan Documents or any related documents, until the Obligations have been
indefeasibly paid in full and at such time as each Lender’s obligation to make
Credit Extensions has terminated, New Borrower irrevocably waives all rights
that it may have at law or in equity (including, without limitation, any law
subrogating New Borrower to the rights of Collateral Agent and/or Lenders under
this Amendment and the Loan Agreement) to seek contribution, indemnification or
any other form of reimbursement from any other Person now or hereafter primarily
or secondarily liable for any of the Obligations, for any payment made by New
Borrower with respect to the Obligations in connection with this Amendment, the
Loan Agreement or otherwise and all rights that it might have to benefit from,
or to participate in, any security for the Obligations as a result of any
payment made by New Borrower with respect to the Obligations in connection with
this Amendment, the Loan Agreement or otherwise. Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
section shall be null and void. If any payment is made to New Borrower in
contravention of this section, New Borrower shall hold such payment in trust for
Collateral Agent, for the ratable benefit of Lenders, and such payment shall be
promptly delivered to Collateral Agent, for the ratable benefit of Lenders, for
application to the Obligations, whether matured or unmatured.

 

2.4           Grant of Security Interest. To secure the prompt payment and
performance of all of the Obligations, New Borrower hereby grants to Collateral
Agent, for the ratable benefit of Lenders, a continuing lien upon and security
interest in all of New Borrower’s now existing or hereafter arising rights and
interest in the Collateral, whether now owned or existing or hereafter created,
acquired, or arising, and wherever located. New Borrower further covenants and
agrees that by its execution hereof it shall provide all such information,
complete all such forms, and take all such actions, and enter into all such
agreements, in form and substance reasonably satisfactory to Collateral Agent
and each Lender that are reasonably deemed necessary by Collateral Agent or any
Lender in order to grant a valid, perfected first priority security interest to
Collateral Agent, for the ratable benefit of Lenders, in the Collateral, subject
only to Permitted Liens. New Borrower hereby authorizes Collateral Agent to file
financing statements, without notice to New Borrower, with all appropriate
jurisdictions in order to perfect or protect Collateral Agent’s and/or any
Lender’s interest or rights hereunder, including a notice that any disposition
of the Collateral, by New Borrower or any other Person, shall be deemed to
violate the rights of Collateral Agent and each Lender under the Code.

 

2.5           Representations and Warranties. New Borrower hereby represents and
warrants to Collateral Agent and each Lender that all representations and
warranties in the Loan Documents made on the part of Original Borrower are true
and correct on the date hereof with respect to New Borrower, with the same force
and effect as if New Borrower were named as “Borrower” in the Loan Documents.

 

3.          Amendments to Loan Agreement.

 

3.1           Section 6.3 (Inventory; Returns). Section 6.3 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

“6.3       Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower,
or any of its Subsidiaries, and their respective Account Debtors shall follow
Borrower’s, or such Subsidiary’s, customary practices as they exist at the First
Amendment Effective Date. Borrower must promptly notify Collateral Agent and the
Lenders of all returns, recoveries, disputes and claims that involve (i) more
than One Hundred Fifty Thousand Dollars ($150,000) individually or in the
aggregate in any calendar year with respect to such returns, recoveries,
disputes and claims in the U.S., or (ii) more than Five Hundred Thousand Dollars
($500,000) individually or in the aggregate in any calendar year, with respect
to all such returns, recoveries, disputes and claims.”

 

 

 

 

3.2           Section 6.6 (Operating Accounts). Section 6.6 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

“(a)          Except as permitted by Section 6.6(b), maintain its and its
Subsidiaries’ operating and other deposit accounts and securities accounts with
Silicon Valley Bank and its Affiliates, which are subject to Control Agreements
in form and substance satisfactory to, and in favor of, Collateral Agent which
accounts shall represent at least eighty percent (80%) of the dollar value of
Borrower’s and such Subsidiaries accounts at all financial institutions.

 

(b)          Borrower shall provide Collateral Agent five (5) days’ prior
written notice before Borrower or any of its Subsidiaries establishes any
Collateral Account at or with any Person other than Silicon Valley Bank. In
addition, for each Collateral Account that Borrower or any of its Subsidiaries
at any time maintains, Borrower or such Subsidiary shall cause the applicable
bank or financial institution at or with which such Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Collateral Agent’s
Lien in such Collateral Account in accordance with the terms hereunder prior to
the establishment of such Collateral Account, which Control Agreement may not be
terminated by Borrower without prior written consent of Collateral Agent. The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s, or any of its Subsidiaries’,
employees and identified to Collateral Agent by Borrower as such in the
Perfection Certificates.”

 

3.3           Section 6.10 (Financial Covenant). Section 6.10 of the Loan
Agreement hereby is amended and restated to read as follows:

 

“6.10       Equity Event; Trans1 Germany Dissolution. Borrower (i) shall
consummate the New Equity Event and (ii) provide Collateral Agent and Lenders
with evidence, in form and substance reasonably acceptable to Collateral Agent
and Lenders that Trans1 Germany has been dissolved; in each case by no later
than December 31, 2013.”

 

3.4           Section 7.5 (Encumbrance). Section 7.5 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 

“7.5         Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens captured by subsections (c)
and (h) of the definition of “Permitted Liens”), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Collateral
Agent, for the ratable benefit of the Lenders) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower, or any of its
Subsidiaries, from assigning, mortgaging, pledging, granting a security interest
in or upon, or encumbering any of Borrower’s or such Subsidiary’s Intellectual
Property, except as is otherwise permitted in Section 7.1 hereof and the
definition of “Permitted Liens” herein.”

 

3.5           Section 7.12 (Trans1 Germany Assets). New Section 7.12 hereby is
added to the Loan Agreement to read as follows:

 

“7.12       Trans1 Germany Assets. Permit the aggregate value of assets held by
Trans1 Germany to exceed Fifty Thousand Euro (€50,000) at any time.”

 

 

 

 

3.6           Section 8.3 (Material Adverse Change). Section 8.3 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

“8.3         Material Adverse Change. A Material Adverse Change occurs;”

 

3.7           Section 10 (Notices). The following notice addresses hereby are
amended and restated in their entirety as follows:

 

“If to Borrower: TranS1 Inc.   110 Horizon Drive   Suite 230   Raleigh, NC 27615
  Attn: Chief Financial Officer   Telephone: (919) 825-0868         with a
copy  (which shall not constitute notice) to: Smith, Anderson, Blount, Dorsett,
  Mitchell & Jernigan, L.L.P.   Wells Fargo Capitol Center   150 Fayetteville
Street, Suite 2300   Post Office Box 2611   Raleigh, North Carolina 27601  
Attn: David L. Hayden   Telephone: (919) 821-6755   Fax: (919) 821-6800”

 

 

3.8           Section 13 (Definitions). The following terms and their
definitions hereby are added or amended and restated in their entirety to read
in Section 13.1 of the Loan Agreement as follows:

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger by and
among New Borrower, Original Borrower, RACERX ACQUISITION CORP., a Delaware
corporation and a wholly owned subsidiary of New Borrower, and Sumeet Jain and
David Schulte, solely as the Securityholder Representatives (as defined in, and
following appointment pursuant to Section 10.14(a) of, the Acquisition
Agreement), dated as of March 3, 2013, and the schedules and exhibits thereto,
if any.

 

“Acquisition Documents” means the Acquisition Agreement and any other documents,
instruments, certificates and/or agreements necessary or related to, and/or
executed in connection with, the Acquisition Agreement; all in form and
substance reasonably acceptable to Collateral Agent and Lenders.

 

“Amortization Date” is, with respect to any Term Loan, December 1, 2013.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
XXXXXXXXX6888, maintained with Silicon Valley Bank.

 

“First Amendment Effective Date” means May 31, 2013.

 

“Key Person” is each of New Borrower’s (i) Chief Executive Officer, who is Ken
Reali as of the First Amendment Effective Date and (ii) Chief Financial Officer,
who is Joseph Slattery as of the First Amendment Effective Date.

 

 

 

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
each Compliance Certificate, each Disbursement Letter, each Loan Payment/Advance
Request Form and any Bank Services Agreement, the Post Closing Letter to First
Amendment, any subordination agreements, any note, or notes or guaranties
executed by Borrower or any other Person, and any other present or future
agreement entered into by Borrower, any Guarantor or any other Person for the
benefit of the Lenders and Collateral Agent in connection with this Agreement,
all as amended, restated, or otherwise modified.

 

“Merger” means the actions completed by the Acquisition Documents which will
include the following effects (i) Original Borrower will merge with and into
RACERX ACQUISITION CORP., a wholly owned subsidiary of New Borrower with
Original Borrower as the surviving entity; (ii) Original Borrower will merge
with and into New Borrower with New Borrower as the surviving entity and (iii)
New Borrower will change its name from “TRANS1 INC.” to “BAXANO SURGICAL, INC.”.

 

“New Equity Event” means Borrower’s receipt of net cash proceeds of at least Ten
Million Dollars ($10,000,000) (excluding any Trans1 Securities Purchase
Proceeds) from the sale of its equity securities after the First Amendment
Effective Date.

 

“Post Closing Letter to First Amendment” is that certain Post Closing Letter to
First Amendment dated as of the First Amendment Effective Date by and among
Collateral Agent, the Lenders and Borrower.

 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

(i)          for a prepayment made on or after the Funding Date of such Term
Loan through and including the second anniversary of the First Amendment
Effective Date of such Term Loan, two percent (2.00%) of the principal amount of
such Term Loan prepaid;

 

(ii)         for a prepayment made after the second anniversary of the First
Amendment Effective Date and prior to the Maturity Date, one percent (1.00%) of
the principal amount of the Term Loans prepaid.

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

 

“Trans1 Germany” means Trans1 GmbH, an entity organized under the laws of
Germany.

 

“Trans1 Securities Purchase Proceeds” means the net cash proceeds received by
Borrower pursuant to that certain Securities Purchase Agreement dated as of
March 3, 2013 by and among New Borrower and the investors party thereto.

 

3.9           Section 13 (Definitions). Subsection (b) of the defined term
“Permitted Indebtedness” hereby is amended and restated in its entirety as
follows:

 

 

 

 

“(b)          Indebtedness existing on the Effective Date or the First Amendment
Effective Date and disclosed on the Perfection Certificate(s);”

 

3.10         Section 13 (Definitions). Subsection (e) of the defined term
“Permitted Indebtedness” hereby is amended and restated in its entirety as
follows:

 

“(e) Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by Borrower or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such person, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed Two Hundred Fifty Thousand
Dollars ($250,000) at any time and (ii) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);”

 

3.11         Section 13 (Definitions). Subsection (a) of the defined term
“Permitted Investments” hereby is amended and restated in its entirety as
follows:

 

“(a)          Investments disclosed on the Perfection Certificate(s) and
existing on the Effective Date or the First Amendment Effective Date;”

 

3.12         Section 13 (Definitions). Subsection (a) of the defined term
“Permitted Liens” hereby is amended and restated in its entirety as follows:

 

“(a)          Liens existing on the Effective Date or the First Amendment
Effective Date and disclosed on the Perfection Certificates or arising under
this Agreement and the other Loan Documents;”

 

3.13         Exhibit B-2 attached to the Loan Agreement hereby is replaced by
Exhibit B-2 attached hereto.

 

3.14         Exhibit C attached to the Loan Agreement hereby is replaced by
Exhibit C attached hereto.

 

3.15         Exhibit D attached hereto is hereby added to the existing Exhibit D
attached to the Loan Agreement.

 

3.16         Collateral Agent and Lenders hereby consent to Original Borrower’s
entry into and performance under the Acquisition Documents and consummation of
the Merger.

 

3.17         Each Lender hereby confirms in accordance with Section 1.6(b) of
each of the Warrants that such Lender has elected to not exercise such Warrants
pursuant to either Section 1.1 or Section 1.2 thereof.

 

4.          Limitation of Amendments.

 

4.1           The amendments set forth in Section 3, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Lenders may now have or may have in the future under
or in connection with any Loan Document.

 

4.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

 

 

 

5.          Representations and Warranties. To induce Lenders to enter into this
Amendment, Borrower and Guarantor hereby represent and warrant to Lenders as
follows:

 

5.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

5.2           Borrower and Guarantor have the power and authority to execute and
deliver this Amendment and to perform their obligations under the Loan
Agreement, as amended by this Amendment;

 

5.3           The organizational documents of Borrower and Guarantor delivered
to Lenders on the date hereof remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;

 

5.4           The execution and delivery by Borrower and Guarantor of this
Amendment and the performance by Borrower and Guarantor of their obligations
under the Loan Agreement, as amended by this Amendment, have been duly
authorized;

 

5.5           The execution and delivery by Borrower and Guarantor of this
Amendment and the performance by Borrower and Guarantor of their obligations
under the Loan Agreement, as amended by this Amendment, do not and will not
contravene (a) any law or regulation binding on or affecting Borrower or
Guarantor, (b) any contractual restriction with a Person binding on Borrower or
Guarantor, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower or
Guarantor, or (d) the organizational documents of Borrower or Guarantor;

 

5.6           The execution and delivery by Borrower and Guarantor of this
Amendment and the performance by Borrower and Guarantor of their obligations
under the Loan Agreement, as amended by this Amendment, do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on either Borrower or Guarantor,
except as already has been obtained or made; and

 

5.7           This Amendment has been duly executed and delivered by Borrower
and Guarantor and is the binding obligation of Borrower and Guarantor,
enforceable against Borrower and Guarantor in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights.

 

6.          Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

7.          Effectiveness. This Amendment shall be deemed effective as of the
effective time of the merger described in clause (i) of the definition of
“Merger” upon Collateral Agent’s receipt, in form and substance satisfactory to
Collateral Agent and Lenders, of the following, duly executed by all parties
thereto, as applicable:

 

(a)          this Amendment;

 

(b)          updated Corporate Borrowing Certificate from New Borrower;

 

(c)          Amended and Restated Secured Promissory Notes;

 

(d)          a bailee waiver in respect of each third party bailee of New
Borrower where Borrower or any Subsidiary maintains Collateral having a book
value in excess of One Hundred Fifty Thousand Dollars ($150,000);

 

 

 

 

(e)          a landlord’s consent in respect of each of New Borrower’s leased
locations;

 

(f)          a Disbursement Letter;

 

(g)          Control Agreements with respect to any Collateral Accounts
maintained by New Borrower or any of its Subsidiaries;

 

(h)          a completed Perfection Certificate for New Borrower;

 

(i)          evidence that the insurance policies required by Section 6.5 of the
Loan Agreement are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements in favor
of Collateral Agent, for the ratable benefit of the Lenders;

 

(j)          fully executed copies of the Acquisition Documents, together with
evidence reasonably satisfactory to Collateral Agent and the Lenders that the
transactions contemplated by the Acquisition Documents have been consummated;

 

(k)          evidence of Borrower’s receipt of TranS1 Securities Purchase
Proceeds in an amount equal to at least Seventeen Million Dollars ($17,000,000);

 

(l)          payment of a fee in lieu of warrant in an amount equal to One
Hundred Fifty Thousand Dollars ($150,000), receipt of which Collateral Agent and
the Lenders hereby acknowledge; and

 

(m)          Borrower’s payment of all Lenders’ Expenses due and payable as of
the First Amendment Effective Date, which may be debited from any of Borrower’s
accounts.

 

[Balance of Page Intentionally Left Blank]

 

 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.



 

BORROWER:           BAXANO SURGICAL, INC.           By: /s/ Joseph P. Slattery  
  Name: Joseph P. Slattery     Title: EVP, CFO    

 

COLLATERAL AGENT:           OXFORD FINANCE LLC       By: /s/ Mark Davis    
Name: Mark Davis     Title: Vice President – Finance, Secretary & Treasurer    

 

LENDER:           OXFORD FINANCE FUNDING I, LLC By: Oxford Finance LLC, as
servicer           By: /s/ Mark Davis     Name: Mark Davis     Title: Vice
President – Finance, Secretary & Treasurer    

 

LENDER:           SILICON VALLEY BANK       By: /s/ Kevin Longo     Name:  Kevin
Longo     Title:  Vice President    



 

[Signature Page to First Amendment to Loan and Security Agreement]

 

 

 

 

EXHIBIT B-2

 

Loan Payment/Advance Request Form

 

Deadline for same day processing is Noon Pacific Time*

 

Fax To: Date: _____________________

 

Loan Payment:           BAXANO SURGICAL, INC.           From Account #     To
Account #       (Deposit Account #)     (Loan Account #)   Principal $    
and/or Interest $                 Authorized Signature:     Phone Number:    
Print Name/Title:                      



 

Loan Advance:               Complete Outgoing Wire Request section below if all
or a portion of the funds from this loan advance are for an outgoing wire.      
    From Account #     To Account #       (Loan Account #)     (Deposit Account
#)   Amount of Advance $                  



All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:  



Authorized Signature:     Phone Number:  



Print Name/Title:                  

  

Outgoing Wire Request: Complete only if all or a portion of funds from the loan
advance above is to be wired. Deadline for same day processing is noon, Pacific
Time  



Beneficiary Name:     Amount of Wire: $   Beneficiary Bank:     Account Number:
  City and State:                   Beneficiary Bank Transit (ABA) #:    
Beneficiary Bank Code (Swift, Sort, Chip, etc.):          (For International
Wire Only)                



Intermediary Bank:     Transit (ABA) #:   For Further Credit to:                
  Special Instruction:        



By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).  



Authorized Signature:     2nd Signature (if required):   Print Name/Title:    
Print Name/Title:   Telephone #:     Telephone #:                

  

 

 

 

EXHIBIT C

 

Compliance Certificate

 

TO:

OXFORD FINANCE LLC, as Collateral Agent and Lender

SILICON VALLEY BANK, as Lender

    FROM: BAXANO SURGICAL, INC.

 

 

The undersigned authorized officer (“Officer”) of BAXANO SURGICAL, INC.
(“Borrower”), hereby certifies on behalf of Borrower and not in his or her
individual capacity, that in accordance with the terms and conditions of the
Loan and Security Agreement by and among Borrower, Collateral Agent, and the
Lenders from time to time party thereto (the “Loan Agreement;” capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Loan Agreement),

 

(i)          Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below;

 

(ii)         There are no Events of Default, except as noted below;

 

(iii)        Except as noted below, all representations and warranties of
Borrower stated in the Loan Documents are true and correct in all material
respects on this date and for the period described in (i), above; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(iv)        Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;

 

(v)         No Liens have been levied or claims made against Borrower or any of
its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.

 

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower and not in his or her individual capacity,
further certifies that the attached financial statements are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes and except, in the case of unaudited financial
statements, for the absence of footnotes and subject to year-end audit
adjustments as to the interim financial statements.

 

 

 

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 



   Reporting Covenant  Requirement      Complies 1)  Financial statements 
Monthly within 30 days        Yes    No   N/A 2)  Annual (CPA Audited)
statements  Within 180 days after Fiscal Year End        Yes    No   N/A 3) 
Annual Financial Projections/Budget (prepared on a monthly basis)  Annually (w/n
10 days of FYE). and when revised        Yes    No   N/A 4)  A/R & A/P agings 
If applicable        Yes    No   N/A 5)  8-K, 10-K and 10-Q Filings  If
applicable, within 5 days of filing        Yes    No   N/A 6)  Compliance
Certificate  Monthly within 30 days        Yes    No   N/A 7)  IP Report  when
required        Yes    No   N/A 8)  Total amount of Borrower’s cash and cash
equivalents at the last day of the measurement period     $                9) 
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period     $               



  

  Deposit and Securities Accounts   (Please list all accounts; attach separate
sheet if additional space needed)           Bank   Account Number   New Account?
  Acct Control
Agmt in place? 1)         Yes No   Yes No                         2)         Yes
No   Yes No                         3)         Yes No   Yes No                  
      4)         Yes No   Yes No                         5)         Yes No   Yes
No                         6)         Yes No   Yes No                          
Other Matters                                           Have there been any
changes in management since the last Compliance Certificate?     Yes   No      
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement? Yes   No      

Have there been any new or pending claims or causes of action against Borrower
that involve more than $100,000?

Yes   No    

 

 

 

 







  Exceptions      

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

                                       











 







            LENDERS USE ONLY       BAXANO SURGICAL, INC.   DATE             By:
        Received by:      Verified by:     Name:                   Title:      
  Date:      Date:                                   Compliance Status    Yes No



 

 

 

 

EXHIBIT D (cont’d)

 

Form of Amended and Restated Note

 

[See attached]

 

 

 

 

CORPORATE BORROWING CERTIFICATE

 

Borrower: BAXANO SURGICAL, INC. Date: May 31, 2013 Lenders OXFORD FINANCE LLC,
as Collateral Agent and Lender     SILICON VALLEY BANK, as Lender              
 

 

I hereby certify, on behalf of Borrower and not in my individual capacity, as
follows, as of the date set forth above:

 

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

 

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

 

3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Articles/Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and (ii)
Borrower’s Bylaws. Neither such Articles/Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Articles/Certificate of Incorporation and such Bylaws remain in full force and
effect as of the date hereof.

 

4. The resolutions attached hereto as Exhibit C were duly and validly adopted by
the Board of Directors of TranS1 Inc. (n/k/a Baxano Surgical, Inc.) at a duly
held meeting of such directors (or pursuant to a unanimous written consent or
other authorized corporate action). Such resolutions are in full force and
effect as of the date hereof and have not been in any way modified, repealed,
rescinded, amended or revoked, and the Lenders may rely on them until each
Lender receives written notice of revocation from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

 

 

 

Name   Title   Signature  

Authorized to
Add or Remove
Signatories

                         

□



                         

□ 

                         

□



                         

□ 

  

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:     Name:     Title:    


 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, on   [print title]

behalf of Borrower as not in my individual capacity as of the date set forth
above.

 

BAXANO SURGICAL, INC.

        By:     Name:     Title:    




 

 

 

EXHIBIT A

 

Articles/Certificate of Incorporation (including amendments)

 

[See attached]

 

 

 

EXHIBIT B

 

Bylaws

 

[See attached]

 

 

 

 

EXHIBIT C

 

Resolutions

 

ASSUMPTION OF BAXANO CREDIT FACILITY

 

WHEREAS, in connection with the Merger and the Rollup Merger (the “Mergers”),
the Board has previously determined that it is necessary and advisable for the
Company to assume and become the borrower under Baxano’s existing secured credit
facility (the “Credit Facility”) provided by Oxford Finance LLC and Silicon
Valley Bank (the “Lenders”);

 

WHEREAS, the Credit Facility consists of a $3,000,000 term loan accruing
interest at a fixed rate of 6.72%, secured by a first priority security interest
in substantially all of Baxano’s personal property other than intellectual
property;

 

WHEREAS, contemporaneously with the closing of the Mergers, the Credit Facility
would be amended to, among other things, (i) provide for amortization of
principal (in the form of level monthly payments of principal and interest)
commencing December 2013, (ii) extend its maturity to May 2016 and (iii)
eliminate the associated Baxano warrants;

 

WHEREAS, to effect the Company’s assumption of the Credit Facility:

 

(i)contemporaneously with the closing of the Mergers, the Company would execute
a First Amendment to the Loan and Security Agreement (the “First Amendment to
Loan Agreement”), dated as of March 15, 2012, among the Company and the Lenders
(such amendment, together with such Loan and Security Agreement as amended,
collectively, the “Amended Loan Agreement”);

 

(ii)pursuant to the Amended Loan Agreement, the Company (x) would become the
borrower under the Credit Facility, (y) would secure its and its subsidiaries’
obligations under the Credit Facility (and their obligations in respect of any
account services or derivative transactions provided by the Lenders) by granting
the Lenders a lien on substantially all of the Company’s and its subsidiaries’
personal property, other than intellectual property, and (z) would maintain a
substantial majority of its deposit and securities accounts with Silicon Valley
Bank;

 

(iii)contemporaneously with the closing of the Mergers, the Company would
execute one or more promissory notes (the “Notes,” together with the Amended
Loan Agreement and the other instruments, documents and agreements described
therein, the “Loan Documents”)) in favor of the Lenders, evidencing its
obligations under the Amended Loan Agreement; and

 

(iv)after the closing of the Mergers, the Company may obtain account services
from, or enter into interest rate swaps, foreign exchange contracts, or other
derivative transactions with, the Lenders;

 

with the transactions described in preceding clauses (i) through (iv), together
with the other transactions contemplated by the agreements and documents
described therein, being referred to collectively as the “Loan Transactions”;
and

 

WHEREAS, the Board has given due consideration to the proposed Loan Transactions
and Loan Documents and to such other factors as the Board has deemed relevant.

 

RESOLVED, that the Board has determined that the Loan Transactions and the Loan
Documents, including the Company’s assumption of the amended Credit Facility,
are in the best interests of the Company;

 

FURTHER RESOLVED, that the consummation of the Loan Transactions and the
performance of the Company’s obligations under the Loan Documents are authorized
and approved;

 

 

 

 

FURTHER RESOLVED, that the officers of the Company be, and each of them acting
singly hereby is, expressly delegated authority and directed, in the name and on
behalf of the Company, to execute and deliver the First Amendment to Loan
Agreement and the Notes, substantially in the forms attached hereto as Exhibit C
and Exhibit D, respectively, and the other Loan Documents referred to therein or
contemplated thereby, in each case with such modifications thereto as such
officer may determine are necessary or advisable, the taking of any such action
and the execution and delivery of any such document to be conclusive evidence of
the authority of the officer so acting pursuant to these resolutions;

 

FURTHER RESOLVED, that the officers of the Company be, and they hereby are,
authorized, empowered and directed for and on behalf of the Company, to do or
cause to be done any and all such acts and things that they may deem necessary,
appropriate or desirable in order to enable the Company fully and promptly to
perform all of its obligations under the Loan Documents, including, without
limitation, requesting advances, effecting prepayments, and incurring customary
fees, expenses and filing fees in connection with the First Amendment to Loan
Agreement; and

 

FURTHER RESOLVED, that the officers of the Company, or any of them, be, and they
hereby are, authorized in their discretion to abandon execution and delivery of
the Loan Documents without any further action by the Board.

 

…

 

General Authority

 

FURTHER RESOLVED, that the officers of the Company be, and they hereby are,
authorized, and directed, in the name and on behalf of the Company, to do and
perform, or cause to be done and performed, any and all such acts, deeds, and
things, to make, execute, deliver, register, and file, or cause to be made,
executed, delivered, registered, and filed, all such agreements, undertakings,
documents, notices, affidavits, instruments, or certificates, in the name and on
behalf of the Company, to incur and pay all such fees and expenses and to engage
such persons as each such officer may, in the judgment of such officer, deem
necessary, proper, or desirable to effectuate or carry out fully the intent and
purposes of the foregoing resolutions, the taking of any such action to be
conclusive evidence of the authority of the officer so acting pursuant to these
resolutions;

 

FURTHER RESOLVED, that the Board ratifies and confirms any and all acts
heretofore taken in connection with the foregoing resolutions and otherwise in
contemplation of the Merger, the Private Placement Transaction, the Certificate
of Amendment, the Special Meeting and the assumption of the Credit Facility by
the duly elected officers and directors of the Company in good faith in their
capacities as such as the valid and binding acts of the Company duly approved by
the Board; and

 

FURTHER RESOLVED, that the officers of the Company be and are hereby directed to
file these resolutions with the corporate records of the Company.

 

 

 